Case 1:18-cv-00722-YK Document 30 Filed 12/02/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEBRA WILLIAMS,
No.: 1:18-cv-00722-YK
Plaintiff,
Judge Kane
V.
PINNACLE HEALTH FAMILY
CARE MIDDLETOWN and
PINNACLE HEALTH MEDICAL
SERVICES, | _

__., Defendants.

DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

AND NOW, come Defendants, Pinnacle Health Family Care of
Middletown and Pinnacle Health Medical Services to move this Honorable
Court to enter summary judgment on their behalf and against Plaintiff on all
counts of the Complaint and in support thereof aver as follows:

1. Plaintiff, Debra Williams alleges that the Defendants
discharged her from their employment in violation of the Americans with
Disabilities Act (“ADA”), 42 U.S.C.A. §12101, et seq., the Pennsylvania
Human Relations Act (‘PHRA’), 43 P.S. §951, ef seg., and the Family and
Medical Leave Act, 29 U.S.C. §2601, et seq.

9 ~ Plaintiff,’ by her own repeated admissions at her deposition has
Case 1:18-cv-00722-YK Document 30 Filed 12/02/19 Page 2 of 5

failed to establish that her termination of employment was the result of her
disability. OO | |

3. Plaintiff's severe and debilitating illness rendered her unable to
return to work such that her physician never released Plaintiff to resume
working.

4. Within months of Plaintiff's discharge, Plaintiff was determined
to be fully disabled by the Social Security Administration.

5. There exists no genuine issue of material fact and Defendants
are entitled to judgment, as a matter of law, on Plaintiff's claim that
Defendants violated the ADA and the PHRA.

6. Plaintiff received her full amount of leave time required by the
FMLA and at the conclusion of her FMLA protected leave, Plaintiff was
unable to return to her job and was not released by her physician to return
to work.

7. Plaintiff was, therefore, not able to perform the essential
functions of her position.

8. Plaintiff admitted at her deposition that she told representatives
of Defendants that she did not know when or even if she could return to

work.
Case 1:18-cv-00722-YK Document 30 Filed 12/02/19 Page 3 of 5

9. Plaintiff received her full entitlement to leave under the FMLA
and admitted at her deposition that her FMLA leave was exhausted but that
she was not cleared by her physician to return to work.

10. Plaintiff has failed to establish any evidence of a causal
relationship between her termination and the exercise of her rights under
the FMLA.

11. There exists no genuine issue of material fact and Defendants
are entitled to judgment, as a matter of law, on Plaintiff's claim that
Defendants violated the FMLA.

12. There does not exist an entity named an known as Pinnacle
Health Family Care Middletown.

WHEREFORE, Plaintiff has failed to establish any genuine issue of
material fact on any of her causes of action. Defendants’ motion for
summary judgment should be granted and judgment should be entered in
favor of Defendants and against Plaintiff.

Respectfully submitted,

re fe A

Richard C. Seneca, Esq.
Supreme Court |.D. No. 49807
P.O. Box 333

Lewisberry, PA 17339-0333
Attorney for Defendants.

3
Case 1:18-cv-00722-YK Document 30 Filed 12/02/19 Page 4of 5

CERTIFICATE OF NON-CONCURRENCE

| hereby certify that on November 26, 2019, | sought the concurrence
of Plaintiffs counsel in the within Defendants’ Motion for Summary
Judgment.

Plaintiff's counsel has advised that he does not concur in the Motion.

— 2A.

Richard C. Seneca, Esquire
Case 1:18-cv-00722-YK Document 30 Filed 12/02/19 Page 5 of 5

CERTIFICATE OF SERVICE
| hereby certify that on the 2" day of December 2019, | will
electronically file the foregoing with the Clerk of Courts using the CM/ECF
system, which will then send a notification of such filing (NEF) to the
following:

Graham F. Baird, Esquire

Two Penn Center

1500 JFK Boulevard, Suite1240
Philadelphia, PA 19102

Attorney for Plaintiff

<P fA

Richard C. Seneca, Esquire
PA Supreme Court I.D. No. 49807

Seneca Law

P.O. Box 333

Lewisberry, PA. 17339-0333
Phone: (717) 932-6000
Fax: (717) 932-1319
rseneca@senecalaw.com

Attorney for Defendants.
